

116 SRES 397 IS: Celebrating the 25th anniversary of the passage of the Mike Mansfield Fellowship Act creating the Mike Mansfield Fellowship Program. 
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 397IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Tester (for himself and Mr. Daines) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCelebrating the 25th anniversary of the passage of the Mike Mansfield Fellowship Act creating the
			 Mike Mansfield Fellowship Program. 
	
 Whereas the distinguished tenure of Mike Mansfield as Majority Leader of the Senate spanned 16 years, making him the longest serving Majority Leader in the history of the Senate;
 Whereas Mike Mansfield served as the United States Ambassador to Japan from 1977 to 1988, the longest tenure of any United States ambassador anywhere in the world;
 Whereas, while serving as Ambassador, Mike Mansfield was fond of reminding the people of the United States and Japan that the U.S.-Japan relationship is the most important bilateral relationship in the world, bar none;
 Whereas, in 1994, through the Mike Mansfield Fellowship Act (Public Law 103–236; 108 Stat. 428), Congress authorized the Mike Mansfield Fellowship Program to build a corps of Federal Government employees (in this preamble referred to as Mansfield Fellows) knowledgeable about the language, culture, economy, and politics of Japan, so as to enhance mutual cooperation and understanding between the United States and Japan;
 Whereas the Bureau of Educational and Cultural Affairs of the Department of State provides financial support to make possible the deployment of Mansfield Fellows and their families to Japan, and the Government of Japan provides generous in-kind support, including a 2-month home-stay and language training;
 Whereas the first cohort of Mansfield Fellows, recruited from across the Federal Government, began their service in Japan on September 1, 1996;
 Whereas the Mike Mansfield Fellowship Program has created a robust network of officials from the Governments of the United States and Japan with deep understanding of the economic, political, and strategic dimensions of the United States-Japan relationship who work together to advance the mutual interests of the United States and Japan;
 Whereas Mansfield Fellows have served in 52 ministries and agencies of the Government of Japan, dozens of Diet offices, and more than a dozen private sector companies and nongovernmental organizations in Japan;
 Whereas alumni of the Mike Mansfield Fellowship Program are currently employed throughout the Federal Government, including the House of Representatives and the Senate, the Departments of State, Commerce, Defense, Energy, Transportation, and the Treasury, the Office of the United States Trade Representative, the Federal Aviation Administration, and the Federal Bureau of Investigation, as well as serving in the Army, Air Force, Navy, and Marine Corps;
 Whereas, every day, Mansfield Fellows are drawing on their experience to enhance United States-Japan bilateral relations and to strengthen United States-Japan cooperation around the world to tackle common global challenges;
 Whereas, on April 29, 2015, the Prime Minister of Japan, Shinzo Abe, declared before a Joint Session of the United States Congress that the United States and Japan have forged an alliance of hope resting on a foundation of shared democratic values and common interests; and
 Whereas the Mike Mansfield Fellowship Program has been a cornerstone of United States-Japan cooperation and has made important contributions to strengthening security, economic, and cultural ties between the 2 allies: Now, therefore, be it
	
 That the Senate— (1)celebrates the 25th anniversary of the passage of the Mike Mansfield Fellowship Act (Public Law 103–236; 108 Stat. 428) creating the Mike Mansfield Fellowship Program;
 (2)remembers the contributions of Senator Mike Mansfield and his wife Maureen to the United States Senate and to the United States-Japan alliance;
 (3)thanks more than 150 alumni of the Mike Mansfield Fellowship Program for bringing the expertise garnered during their time in Japan back to the United States Government to advance the interests of the United States;
 (4)conveys its appreciation to the people of Japan for the warm welcome they have given to each class of Mansfield Fellows;
 (5)commends the Government of Japan for opening its doors to Mansfield Fellows and for providing steadfast and generous support to the Mike Mansfield Fellowship Program; and
 (6)encourages the Bureau of Educational and Cultural Affairs of the Department of State and the Government of Japan to sustain their support for the Mike Mansfield Fellowship Program, which in turn strengthens the alliance of hope and the important work of the program to further peace, stability, and prosperity in the world.